       Case 1:20-cv-02955-GHW Document 8 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
STATE OF NEW YORK, ex rel.
TZAC, Inc., Relator,

                                   Plaintiffs,                      Civil Action No.
                                                                    1:20-cv-02955-GHW
                          v.
                                                                    NOTICE OF
NEW ISRAEL FUND,                                                    APPEARANCE

                                    Defendant.
--------------------------------------------------------------X


       Please take notice that I, Sujata M. Tanikella, Assistant Attorney General, hereby

appear on behalf of the State of New York, and that all future correspondence and papers,

in connection with this action are to be directed to me at the address below.



Dated:        New York, New York
              April 15, 2020

                                          Respectfully submitted,

                                          LETITIA JAMES
                                          Attorney General of the State of New York


                                                  S/ Sujata M. Tanikella
                                          By:
                                                 Sujata M. Tanikella
                                                 Assistant Attorney General
                                                 Taxpayer Protection Bureau
                                                 Office of the New York Attorney General
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 Telephone: (212) 416-6271
                                                 E-mail: sujata.tanikella@ag.ny.gov

                                                 Attorney for State of New York
